DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 April 2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sinn, USPN 2003/0217101, discloses a deployment server system (0051), including one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to perform (0021) generating a limited-administration ontology identifying a closed set of different managers (0152, 0062), each different manager of the closed set of different managers having limited system access privileges and functions (0143, 0062), generating a deployment package based on the limited-administration ontology (0152, 0160-0161), the deployment package for generating a limited-administration server system associated with a client entity (0096, 0111), and processing the deployment package, the processing of the deployment package causing the deployment server system to assist in creating the limited-administration server system (0152, 0160-0161), the limited-administration server system being capable of controlling access to one or more other systems associated with the client entity (0012), and to assist in creating a particular closed set of different managers, each different manager of the particular closed set of different managers having particular limited system privileges and functions identified in the limited-administration ontology (0143, 0062). Sinn does not disclose no manager of the particular closed set of different managers having access to all system privileges and functions, no manager of the particular closed set of different managers having all of the particular limited system privileges and functions of another manager of the particular closed set of different managers, no manager of the particular closed set of different managers having access to the deployment server system. It would not have been obvious for one of ordinary skill in the art, prior to the instant priority date, to implement this closed set in the system of Sinn without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Kirner et al., USPN 2019/0222610, discloses a system that enables multiple administrators (0028), and that a manager would not having all permissions of a super user (0050), but does not specifically disclose a closed set of different managers having different privileges, and is not seen as reading on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434